Case 2:20-cv-10274-CAS-JC Document 11 Filed 02/23/21 Page 1 of 2 Page ID #:94




   1   Robert F. Hedrick (State Bar No. 149068)
   2   Aviation Law Group, PS
       3431 E. Superior St.
   3
       Seattle, WA 98122
   4   Phone: 206-464-1177
       Email: hedrick@aviationlawgroup.com
   5

   6   Gretchen Nelson (State Bar No. 112566)
       Stuart R. Fraenkel (State Bar No. 173991)
   7   Carlos F. Llinás Negret (State Bar No. 284746)
   8
       NELSON & FRAENKEL LLP
       601 S. Figueroa Street, Suite 2050
   9   Los Angeles, California 90017
       Tel.:213-622-6469
  10   Fax: 213-622-6019
  11   Email:stuart@nflawfirm.com
       gnelson@nflawfirm.com
  12   cllinas@nflawfirm.com
  13
       Attorneys for Plaintiffs Clifton Seliga and Brenda Seliga
  14
                           UNITED STATES DISTRICT COURT
  15
                          CENTRAL DISTRICT OF CALIFORNIA
  16                            WESTERN DIVISION
  17
       CLIFTON SELIGA and BRENDA     )            Case No.: 2:20-cv-10274-CAS-JC
  18                                 )
       SELIGA,                       )             NOTICE OF ERRATA RE. JOINT
  19                                 )             STIPULATION TO EXTEND
           Plaintiffs,               )             TIME TO RESPOND TO INITIAL
  20                                 )             COMPLAINT TO ALLOW THE
           vs.                       )             PARTIES TIME TO CONDUCT
  21
       PRINCESS CRUISE LINES, LTD.; ))             MEDIATION
  22   MOUNTAIN AIR SERVICE, LLC; )
       VENTURE TRAVEL, LLC, DOING )
  23   BUSINESS AS TAQUAN AIR,       )
                                     )
  24                                 )
           Defendants.
  25

  26
  27
                                        -1-
  28     NOTICE OF ERRATA TO STIPULATION TO                        2:20-cv-10274-CAS-JC
         EXTEND TIME TO RESPOND TO INITIAL
                     COMPLAINT
Case 2:20-cv-10274-CAS-JC Document 11 Filed 02/23/21 Page 2 of 2 Page ID #:95




   1            Clifton Seliga and Brenda Seliga (“Plaintiffs”), respectfully submit this errata
   2   to the Joint Stipulation to Extend Time to Respond to Initial Complaint To Allow
   3   the Parties Time to Conduct Mediation (hereinafter “Stipulation”), which was filed
   4   on February 22, 2021, at Docket No. 9, in order to correct an inadvertent clerical
   5   error.
   6            Exhibit “B,” at Docket 9 - 3 to the Stipulation meant to include copies of
   7   executed waiver of service forms signed by all Defendants. Due to an inadvertent
   8   clerical error, only the waiver of service form executed by Defendant MOUNTAIN
   9   AIR SERVICE, LLC was attached. Plaintiffs therefore supplement the record to
  10   include Waivers of Service executed by Defendant PRINCESS CRUISE LINES,
  11   LTD. and Defendant VENTURE TRAVEL, LLC, DOING BUSINESS AS
  12   TAQUAN AIR as “Supplemental Exhibit B.”
  13

  14   DATED: 2/23/2021                                       NELSON & FRAENKEL, LLP
  15

  16
                                                              /s/ Carlos F. Llinás Negret
                                                              Carlos F. Llinás Negret, Esq.
  17                                                          Counsel for Plaintiffs
  18
                                   CERTIFICATE OF SERVICE
  19

  20          I hereby certify that the forgoing document was served on all counsel
       electronically.
  21

  22   /s/ Carlos F. Llinás Negret

  23

  24

  25

  26
  27
                                        -2-
  28     NOTICE OF ERRATA TO STIPULATION TO                           2:20-cv-10274-CAS-JC
         EXTEND TIME TO RESPOND TO INITIAL
                     COMPLAINT
